Exhibit 10.24
 
TECHNOLOGY SERVICES AGREEMENT
 
 
THIS TECHNOLOGY SERVICES AGREEMENT (“TSA”) is made as of this 20th day of
December, 2015 (the “Effective Date”), by and among CannaSys, Inc., a Colorado
corporation with an office at 1720 South Bellaire Street, Suite 325, Denver, CO
80222 (“CannaSys”), and National Concessions Group, Inc., a Colorado corporation
(“NCG”) with offices at 1058 Delaware St. Denver CO 80204, ( “Licensee”).
CannaSys and NCG are sometimes each referred to herein as a “Party” and
collectively as the “Parties.”
 
Recitals
 
A.           Licensee desires to engage CannaSys to develop customized software
packages based on CannaSys’s BumpUp applications (the “Technology”) to be:
(i) branded and implemented by Licensee; (ii) managed by CannaSys; and
(iii) supported by CannaSys and Licensee, and CannaSys desires to accept such
engagement. A description of the Technology, software, services, products, scope
of work, period of performance, payment terms, deliverables, and other terms and
conditions of this TSA is set forth on the Statement of Work attached hereto as
Exhibit A (the “SOW”), the terms of which are incorporated herein by reference.
 
B.           Licensee desires to obtain from CannaSys, and CannaSys wishes to
grant and provide to Licensee, a license to use the Technology for exclusive use
with businesses that directly advertise in, market to, or serve the lawful
cannabis industry (the “Sector”) on terms and conditions set forth in this TSA.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises stated in Recitals, which are
incorporated herein and form part of the operative terms of this TSA, the mutual
covenants and agreements contained herein, and other good and valuable
considerations exchanged, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
 
1.           Grant of License. CannaSys hereby grants to Licensee, subject to
the terms and conditions set forth in this TSA, a perpetual, exclusive,
non-royalty-bearing, nontransferable license (with no right to sublicense) to
use the Technology in the Sector.
 
2.           Limitation of Rights. Unless otherwise specifically set forth in
the SOW, Licensee acknowledges that Licensee’s rights in and to the Technology
are solely as set forth in Section 1 above and do not include any rights of
ownership in any of the Technology. Licensee agrees that CannaSys owns all
right, title, and interest, including copyright, patent, trade secret, and all
other intellectual property rights, in and to the Technology, and any changes,
modifications, or corrections thereof. Licensee hereby irrevocably assigns to
CannaSys any and all rights it may be deemed to have in any changes,
modifications, or corrections to the Technology, including copyright rights, and
agrees to execute all documents necessary to implement and effect such
assignment at CannaSys’s sole expense. Licensee shall not, and shall not permit
any third party to: (a) modify or use the Technology except to the extent
permitted in Section 1 of this TSA; or (b) decompile, reverse-engineer,
disassemble, or otherwise determine or attempt to determine source code (or the
underlying ideas, algorithms, structure, or organization) of any object code
contained in the Technology. This TSA and the license granted pursuant hereto
may not be assigned, sublicensed, or otherwise transferred by Licensee without
the prior written consent of CannaSys.
 
3.           Term; Termination.
 
(a)           Term. The term of this TSA commences on the Effective Date and
ends 18 months thereafter unless earlier terminated or extended as provide below
or by mutual agreement of the Parties (the “Term”).

 
1

--------------------------------------------------------------------------------

 


 
(b)           Exclusivity Period. In accordance with the terms of Section 2(c)
of the SOW, a review by the Parties of the exclusivity of the Technology shall
take place 12 months after the Effective Date and any extension of the
Exclusivity Period (as defined in the SOW) shall be mutually agreed to by the
Parties. If the Parties agree to extend the Exclusivity Period beyond 18 months
after the Effective Date, the Term of this TSA shall continue until the
expiration of the extended term of the Exclusivity Period. If the Parties do not
extend the Exclusivity Period beyond 18 months, then Licensee may elect to
terminate or renew this TSA (without exclusivity) by providing written notice to
CannaSys 30 days before the end of the initial Term. Each renewal of the Term
(without exclusivity) will be for an additional term of 12 months.
 
(c)           Termination. Notwithstanding the above, a Party may terminate this
TSA if another Party defaults in its performance of any provision hereunder, and
if such default continues and is not cured within 30 days after written notice
thereof by the defaulting Party. Such termination right is in addition to, and
not in limitation of, any other right or remedies available to the Parties under
applicable law.
 
(d)           Effect of Termination. Notwithstanding anything to the contrary in
this TSA, any termination of this TSA shall not relieve a Party of any of its
obligations or liabilities accrued hereunder prior to such termination. Within
10 days after termination of this Agreement, Licensee shall return to CannaSys
or destroy, as instructed by CannaSys, all copies of the Technology then in
Licensee’s possession.
 
4.           License Fee. In consideration of the license granted under this
TSA, Licensee shall pay CannaSys a monthly license fee of $7,500.00 commencing
on the Commercial Launch (as defined in the SOW) of the Technology and
continuing throughout the original Term. The Commercial Launch is estimated to
be within 80 days from the Effective Date. The License Fee will include 15 hours
of development time each month by CannaSys for customizations and enhancements
to the Technology. CannaSys will invoice Licensee each month during the Term for
license fees. Invoices shall be submitted to Licensee via email addressed to
Jeremy@openvape.com.
 
5.           Use of Technology. The use of the Technology by Licensee and its
customers and distributors (together its “Customers”) is subject to the terms
and conditions of CannaSys’s standard End User License Agreement (“EULA”), the
form of which is attached hereto as Exhibit B, which contains, among other
things, warranty disclaimers, liability limitations, and use limitations. The
form of EULA will be presented to Licensee’s Customers upon their use of the
Technology and must be agreed to by the Customers in order for the registration
process to be completed and for the Customers to use the Technology.
 
6.           Duties of Licensee. Licensee agrees to use the Technology only for
lawful purposes, and Licensee acknowledges that using the Technology in
connection with, or adjunct to, any matter or thing that violates any federal
(with the exception of the U.S. Controlled Substance Act (“CSA”) as it applies
to the cannabis industry), municipal, state, or county statute or regulation is
strictly prohibited. Licensee agrees that it, or any third-party for which it is
responsible, will not use the Technology in violation of the law or aid in any
unlawful act. Licensee agrees to indemnify and hold harmless CannaSys from and
against any and all claims, actions, causes of actions, administrative or
governmental action, and losses or damages (including legal fees and expenses)
arising from Licensee’s or Licensee’s Representatives (as defined below) use of
the Technology in violation of this TSA.
 
7.           Compliance with Laws. Except as set forth above respecting the CSA
and the cannabis industry, the Parties agree that they will comply with all
applicable laws and regulations of governmental bodies or agencies in their
respective performance of their obligations under this TSA.
 

 
2

--------------------------------------------------------------------------------

 

 
8.           Indemnification.
 
(a)           By the Parties. Each Party, at its own expense, shall indemnify,
defend, and hold harmless the other Parties and their subsidiaries, affiliates,
or assignees, and their respective partners, directors, officers, employees, and
agents, from and against any third-party claim, suit, demand, cause of action,
debt, or liability resulting in liabilities, damages, costs, losses, and
expenses, including court costs and reasonable attorneys’ fees that arise out of
or are related to a third-party claim based on: (i) allegations of fraud, gross
negligence, or willful misconduct by a Party or its employees, subcontractors,
or agents; or (ii) the failure to observe or perform any or all of the Party’s
covenants, agreements, obligations, representations, and warranties contained in
this TSA.
 
(b)           CannaSys Options. If any of the Technology becomes, or in the
opinion of CannaSys may become, the subject of a claim of infringement of any
duly issued U.S. patent or a registered U.S. copyright, CannaSys may, at its
option: (i) procure for Licensee the right to use the Technology free of any
liability; (ii) replace or modify the Technology to make it non-infringing; or
(iii) remove the Technology, or any part thereof, from the scope of this TSA.
CannaSys shall not be liable for any costs or expenses incurred by Licensee in
connection with any potential claim of infringement without its prior written
authorization.
 
(c)           No CannaSys Liability. CannaSys assumes no liability hereunder
for, and shall have no obligation to defend Licensee or to pay costs, damages,
or attorney’s fees for, any claim based upon: (i) any method or process in which
the Technology may be used by Licensee; (ii) any results of using the
Technology; (iii) any use of other than a current, unaltered release of BumpUp
software; or (iv) the combination, operation, or use of any Technology furnished
hereunder with non-CannaSys programs or data if such infringement would have
been avoided by the combination, operation, or use of the Technology with other
programs or data.
 
(d)           Damages. In no event shall any Party or its employees, agents,
affiliates, owners, or officers be liable to the other for special,
consequential, incidental, indirect, punitive, or exemplary damages, however
caused, whether for breach of warranty, contract, tort (including negligence),
strict liability, or otherwise, even if the Party has been advised to the
possibility of such damages.
 
THE FOREGOING STATES THE SOLE AND EXCLUSIVE LIABILITY OF CANNASYS FOR ANY
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.
 
9.           Confidentiality.
 
(a)           In the course of performing or receiving Technology in connection
with this TSA, CannaSys or Licensee (each and its affiliates, when receiving
information from the other, the “Receiving Party”) may be given or have access
to confidential and proprietary information of the other Parties or their
affiliates, subsidiaries, third-party independent contractors, business
partners, and licensors (each Party and its affiliates, when furnishing
information to the other, the “Disclosing Party”). The information so disclosed
by a Disclosing Party may include pricing information, marketing strategies and
tactics, general processes, research and development information, operation of
its computer systems and data relating to the approval, administration, use, or
experience for any or all of the Disclosing Party’s products and services
(whether marketed or in development), business proposals, manufacturing and
distribution processes, customer lists, computer software and related
documentation, financial information, and employee data, whether tangible or
intangible, and including all copies, analyses, and derivatives thereof, that is
marked or otherwise identified as proprietary or confidential at the time of
disclosure or which by its nature would be understood by a reasonable person to
be sensitive, proprietary, or confidential (collectively, “Confidential
Information”).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)           The Receiving Party shall not, without the Disclosing Party’s
prior written consent, disclose to any third party, any of the Disclosing
Party’s Confidential Information. The Receiving Party shall employ the same
standard of care in protecting disclosed Confidential Information as it would
employ to protect its own Confidential Information, but shall in no event use
less than reasonable care. The Receiving Party shall disseminate Confidential
Information to its personnel and any advisers, employees, or contractors (its
“Representatives”) only on a “need-to-know” basis. The Receiving Party shall
cause each of its Representatives who has access to Confidential Information to
comply with the terms of this section in the same manner as it is bound by this
section, with the Receiving Party remaining responsible for the actions and
disclosures of its Representatives.
 
(c)           For purposes hereof, “Confidential Information” does not include
information that: (i) was rightfully in the Receiving Party’s possession without
restriction before disclosure hereunder; (ii) was or becomes public knowledge
through no fault of the Receiving Party; (iii) was rightfully disclosed to the
Receiving Party without restriction by a third party not bound by a
confidentiality restriction; or (iv) was independently developed by the
Receiving Party or its personnel. The restrictions in this section shall not
prevent disclosures required by law, court order, or other governmental order or
demand; provided that the Receiving Party provides prompt written notice and
reasonable assistance to the Disclosing Party prior to such disclosure, so that
the Disclosing Party may seek a protective order or other appropriate remedy to
protect against or limit such disclosure. The confidentiality obligations set
forth in this TSA shall expire five years from the Effective Date.
 
10.           Ownership of Technology and Work-for-Hire Deliverables. Unless
otherwise specifically stated in the SOW:
 
(a)           Patent. Within thirty (30) days from the Effective Date, CannaSys
and Licensee agree to engage appropriate counsel to jointly file a provisional
patent covering the Technology in this TSA and related SOW, to the extent such
Technology is patentable. To the extent the Technology, or particular code,
sections, or applications of such Technology is patentable, such patent will be
filed and CannaSys and Licensee agree to provide each of the other party with a
royalty free, exclusive lifetime license to such patentable technology. To the
extent the Technology or certain code, sections, or applications of such
technology are not patentable, Sections (10) b-e shall govern. This clause (10)a
shall apply to any and all SOWs under this TSA or amendments thereto.
 
(b)           CannaSys Technology; Development of the Technology. CannaSys shall
retain all intellectual property rights in CannaSys’s preexisting owned
proprietary software, systems, data, programs, other intellectual property, and
all products, items, or materials (including data and code related to or arising
from the development of the Technology) developed or acquired by CannaSys prior
to the Effective Date or developed or acquired by CannaSys after the Effective
Date, including the development or acquisition of intellectual property created
during provision of this TSA. Licensee acknowledges that in carrying out
projects for other Customers in the future, CannaSys may use for itself or
others the general knowledge and experience acquired in the course of providing
services to Licensee.
 
(c)           Third Party Intellectual Property. In providing services that
involve creating intellectual property embodied in deliverables due from
CannaSys to Licensee, CannaSys warrants that such intellectual property so
developed will be entirely attributable to CannaSys’s own work performed for
Licensee hereunder and that CannaSys will not knowingly infringe in any third
party’s intellectual property.
 
(d)           Licensee Intellectual Property. Licensee, however, will retain all
rights to repurpose, extend, augment and discard any and all of the developed
intellectual property under this TSA and the SOW. At such time that Licensee
desires the source code and / or other intellectual property developed under
this TSA and the SOW, Licensee may request such intellectual property from
CannaSys and CannaSys shall deliver such intellectual property to licensee
within 72 (seventy two) hours of receiving such request. Licensee herein agrees
not to resell the developed intellectual property for profit.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)           Codeveloped Intellectual Property. Licensee and CannaSys may
separately agree in the SOW that certain Deliverables to be developed thereunder
will be attributable to a codevelopment activity, wherein each Party is
contributing business case data or development resources. In the event such
codevelopment activity is provided for in the SOW, Licensee and CannaSys must
set forth in writing: (i) which Deliverables thereunder involve codevelopment
activity; (ii) what allocations of license or sublicense fees charged to third
parties shall be applicable; and (iii) which Deliverables are deemed “works for
hire,” in which case the intellectual property rights will belong to Licensee.
 
11.           General; Miscellaneous.
 
(a)           Governing Law. This TSA shall be governed by and construed in
accordance with the laws of the state of Colorado without giving effect to any
choice or conflict of law provision or rule (whether the state of Colorado or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Colorado.
 
(b)           Notices. Any notice, demand, request, or other communication
permitted or required under this TSA shall be in writing and shall be deemed to
have been given as of the date delivered, if personally delivered; as of the
date sent, if sent by electronic mail and receipt is acknowledged by the
recipient; and one day after the date sent, if delivered by overnight courier
service:
 
To Licensee:
National Concessions Group, Inc.
1058 Delaware St
Denver CO 80204
Attention: Jeremy Heidl
Email: jeremy@openvape.com
Telephone: 720.335.0931


To CannaSys:
CannaSys, Inc.
1720 S Bellaire Street, Suite 325
Denver, Colorado 80222
Attention: _______________
Email: _______________
Telephone: _______________


Each Party, by notice given in accordance herewith, may specify a different
address for the giving of any notice hereunder.
 
(c)           Counterparts. This TSA may be executed simultaneously in one or
more counterparts, each of which when executed will be deemed an original, but
all of which taken together will constitute one and the same instrument.
Telecopy or electronic signatures shall be deemed valid and binding to the same
extent as the original.
 
(d)           Amendment of TSA. This TSA may not be amended, modified, or
waived, except by an instrument in writing signed by both Parties.
 
(e)           Successors and Assigns; Assignability. This TSA shall be binding
upon, inure to the benefit of, and be enforceable by the respective successors
and permitted assigns of the Parties. This TSA may not be assigned by any Party
without the prior written consent of the other Parties. Any assignment or
attempted assignment in contravention of this subsection shall be void ab initio
and shall not relieve the assigning Party of any obligation under this TSA.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Severability. If one or more provisions of this TSA are held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then: (i) such
provision shall be excluded from this TSA; (ii) the balance of the TSA shall be
interpreted as if such provision were so excluded; and (iii) the balance of the
TSA shall be enforceable in accordance with its terms.
 
(g)           Insider-Trading and Tipping Notice. Licensee acknowledges that the
federal securities laws, other applicable law, and CannaSys’s policies and
procedures prohibit any person or entity that has received material, nonpublic
information about CannaSys from purchasing or selling securities of CannaSys or
from communicating such information to any other person or entity that may sell
or purchase such securities.
 
(h)           Entire Agreement. This TSA, together with the EULA, SOW, and
Consulting Agreement (defined in the SOW), as amended, including all exhibits,
attachments, and schedules, relating thereto, is the complete and exclusive
statement of agreement respecting the subject matter hereof and supersedes and
renders null and void any and all prior agreements, letters of intent, and
proposals (oral or written), understandings, representations, conditions, and
other communications among the Parties relating hereto and shall constitute the
only valid binding and enforceable agreement among them.
 
(i)           No Waiver; Remedies. No failure or delay by any Party in
exercising any right, power, or privilege under this TSA shall operate as a
waiver of the right, power, or privilege. A single or partial exercise of any
right, power, or privilege shall not preclude any other or further exercise of
the right, power, or privilege or the exercise of any other right, power, or
privilege. The rights and remedies provided in this TSA shall be cumulative and
not exclusive of any rights or remedies provided by law.
 
(j)           Public Announcements. The Parties agree that no public release,
announcement, or any other disclosure concerning any of the transactions
contemplated hereby shall be made or issued by any Party without the prior
written consent of all Parties (which consent shall not be unreasonably withheld
or delayed), except to the extent such release, announcement, or disclosure may
be required by law, in which case the Party required to make the release,
announcement, or disclosure shall allow the other Parties, as applicable,
reasonable time to comment on such release, announcement, or disclosure in
advance of such issuance or disclosure; but no notice is required if the
disclosure is determined by CannaSys’s legal counsel to be required under
federal or state securities laws or exchange regulation applicable to CannaSys.
 
IN WITNESS WHEREOF, the Parties, each acting with due and proper authority, and
agreeing to be bound by the terms hereof have executed this TSA as of the
Effective Date.
 
Licensee:
         
National Concessions Group, Inc.
 
CannaSys, Inc.
           
By:
/s/ Jeremy Heidl
 
By:
/s/ Michael Tew
Name:
Jeremy Heidl
 
Name:
Michael Tew
Title:
C.O.O.
 
Title:
C.E.O.
         




 
6

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
 
STATEMENT OF WORK
 
This Statement of Work (“SOW”) dated as of the Effective Date, between and among
CannaSys and Licensee, is entered into as part of the Technology Services
Agreement (the “TSA”) among the Parties of even date hereof and is subject to
the terms and conditions of the TSA and EULA, which are incorporated in this SOW
by reference. If there is a conflict or ambiguity between any term of this SOW
and the terms of the TSA or EULA, the terms of this SOW will control only as to
the matters within the scope of Services provided in this SOW, and the terms of
the TSA or EULA shall control as to all other matters. Capitalized terms not
otherwise defined in this SOW will have the meanings set forth in the TSA or
EULA as applicable.
 
Licensee and CannaSys agree to the following terms and conditions:
 
1.           Scope of Work. The Parties will work together to develop a
customized software package based on CannaSys’s BumpUp applications to be
branded and implemented by Licensee, managed by CannaSys, and supported by
CannaSys and Licensee, intending that the final branded, white-label product for
Licensee will be known as [“O.penVapeBumpUp”] (the “Technology”) and offered by
Licensee to its Customers. The Technology, software, and other services to be
provided by CannaSys under this SOW are defined herein as the “Services.” All
work relating to the Services for version 1 (“V1”) and a copy of the
“renderings” for the Technology are set forth on Schedule 1 and Schedule 1A
attached hereto and incorporated herein.
 
2.           Term; Period of Performance; Exclusivity.
 
(a)           Term. The term of this SOW will be 18 months commencing upon the
Effective Date, unless earlier terminated under the provisions of the TSA or as
mutually agreed by all Parties.
 
(b)           Period of Performance. The Technology shall be developed and
commercialized along the following timeline:
 
(i)           Beta Launch. The Parties estimate that the beta version of the
Technology will be available for release to no more than 20 stores in
approximately 50 days from the Effective Date.
 
(ii)           Commercial Launch. The “Commercial Launch” of the Technology to a
wider distribution (as directed by Licensee) is estimated to be implemented
within 80 days from the Effective Date.
 
(c)           Exclusivity. During the Exclusivity Period (defined below),
CannaSys will not develop a white-label product based on its BumpUp application
for another entity for products involving the sale and distribution of
cannabinoid vaporizer prefilled cartridge systems sold through licensed medical
and recreational cannabis dispensaries until the later of: (i) 18 months from
the Effective Date; and (ii) 12 months from the date of Commercial Launch (as
defined above), or as otherwise agreed by the Parties (the “Exclusivity
Period”). Notwithstanding the above, 12 months after the Effective Date, the
Parties will review the Exclusivity Period and discuss extending the period. Any
extension of the Exclusivity Period will be subject to mutual agreement of the
Parties.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
3.           Authorized Representatives. For all matters related to this SOW
that require approval or authorization of a Party, including the approval of any
change order, the following individuals will be the authorized representatives
of the Parties:
 
(a)           for Licensee:  Jeremy Heidl; and
 
(b)           for CannaSys:  Brandon C. Jennewine or Michael Tew.
 
4.           Reports/Deliverables. CannaSys will provide the following Services
to Licensee:
 
(a)           Updates/Upgrades. Licensee shall have access to all upgrades and
updates compatible with its existing front-end system relating to the Services.
 
(b)           Customization. Initially, CannaSys shall develop customized
software for V1 of the Technology prior to implementation. An estimate of the
total cost of the development of V1 is attached hereto as Schedule 2 and
incorporated herein. Any additional development or customization requested by
Licensee in addition to the items listed on Schedule 2 shall be fulfilled and
billed on a time-and-materials basis.
 
(c)           Support. Tier 1 support will be provided by Licensee for
white-labelled application using online tools, primarily, with a goal of
minimalizing human interaction. CannaSys shall handle Tier 2 support through a
ticketing system to be implemented and agreed to by the Parties. For BumpUp
resales, it is presumed that Licensee’s sales associate will be trained to field
many basic calls, however, support responsibility for direct BumpUp sales will
fall upon CannaSys; CannaSys owns the customer relationship for BumpUp sales
referred by Licensee.
 
(d)           Test Flight. While developing the application, a “scaled-down”
version of the iOS Technology could be released as a test flight for approval,
if requested by Licensee. Wait times for approval of the application is a
variable and, depending on the reviewer at Apple, could add significant
additional time to the expected release dates. If a test flight release is
requested, it is anticipated that CannaSys would cease development on the
Technology, which could add additional ramp up/ramp down costs yet to be
determined. Currently, approval times for iOS apps are approximately seven
business days.
 
5.           Fees; Expenses; Invoices.
 
(a)           Fees. In consideration of the performance of the Services
encompassed in this SOW by CannaSys and all other covenants, duties, and
obligations of each Party under this SOW, Licensee will pay CannaSys as follows:
 
(i)           Licensing Fees. Licensee shall pay CannaSys the license fees as
set forth in Section 4 of the TSA.
 
(ii)           Base Development Fees. The base fees related to the custom
development of the V1 for the Technology are estimated to be $65,700 and shall
to be paid as follows:
 
(1)           A deposit of $21,900 was paid on the execution of the letter of
intent between the Parties dated August 12, 2015, the receipt of which is
acknowledged by CannaSys.
 
(2)           $21,900 is due on September 15, 2015; and
 
(C)           $21,900 is due on October 15, 2015.
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
(iii)           Time and Materials. In addition to the base fee, any additional
expense not contemplated under Schedule 2 or any additional development or
customization requested by Licensee during the development of the Technology in
addition to the items listed on Schedule 2 shall be fulfilled and billed on a
time-and-materials basis.
 
(iv)           Text Messages. The monthly license fee includes the expense for
up to 250,000 text messages per month and unlimited push notifications to
commence on the Commercial Lunch. Text messages in excess of 250,000 per month
will be billed at $0.0125 a text message. Pricing only includes simple messaging
system, or SMS, and does not include multimedia messaging service, or MMS,
texts, if implemented.
 
(b)           Stamp Issuance Expense. CannaSys purchases “stamps” from Snowshoe
Stamp to verify Customer identity at point of purchase under its BumpUp program.
CannaSys will purchase the stamps for the Technology on behalf of Licensee
directly from Snowshoe Stamp, and Licensee shall be responsible for reimbursing
CannaSys for costs of the stamps.
 
(c)           Billing; Invoices. CannaSys will invoice Licensee monthly, or at
any other mutually-agreed interval in arrears or upon the completion of stages
of the Services, as the case may be, for license fees, other work performed,
materials supplied, reimbursable expenses, and any surcharges or over-usage fees
incurred under this SOW. Invoices shall be submitted to Licensee via email
addressed to Jeremy@openvape.com.
 
(d)           Weekly Budget Meeting. CannaSys will hold weekly budget meetings
with Licensee in-person or remotely in order to keep within project
budget/timeline goals and to prioritize items. These meetings will also be used
to define change orders, as needed.
 
(e)           Core Development. CannaSys will bill Licensee based on the
customized Technology defined herein, including customer-specific reporting and
workflow (e.g., street team functionality); however, Licensee will not be billed
for work related to core enhancements to CannaSys’s “back-end” software defined
as the BumpUp database and API. This includes any functionality related to
database design, web portal, and API changes required to support the Licensee’s
white-labelled application which CannaSys plans to resell for other
white-labelled implementations.
 
6.           Additional Terms.
 
(a)           Data Ownership. Licensee shall have the right to any customer data
generated or learned by transactions specifically using the Technology. From
time to time, CannaSys may request certain aggregate data from Licensee for
marketing, development, or information purposes not to include specific end-user
or Licensee-level personal profiling information. Licensee shall have
right-of-first refusal to share any such data with CannaSys. If request is made
by CannaSys in good faith, for reasonable business purposes, and does not
conflict with the goals of the Parties’ business relationship, Licensee shall
grant CannaSys access to such aggregate data in a timely manner as follows:
 
(i)           Upon request, not to exceed one request per month during the
Exclusivity Period, or at the termination of TSA, Licensee shall make all data
available to CannaSys via a useable form such as spreadsheets or detached
database.
 

 
 
A-3

--------------------------------------------------------------------------------

 

 
(ii)           CannaSys will segment user data at Licensee’s expense and will
setup and configure a separate instance of a production server, also at
Licensee’s expense. At the point when CannaSys sets up a separate server, the
company providing the server will bill Licensee directly for all costs and
expenses relating to the installation and maintenance of the server. The time
and expense required for migrating Licensee’s data to a dedicated server is
outside of the scope of work for this SOW and will be billed separately on a
time-and-materials basis.
 
(b)           Notices. All notices required or permitted to be given hereunder
shall be in writing and shall be deemed received when delivered in the manner
set forth in Section 11(b) of the TSA.
 
(c)           Entire Agreement. All of the terms, covenants, and conditions
described in the TSA are incorporated herein by reference as if the same had
been described in full herein. This SOW, the TSA, the Consulting Agreement, and
the EULA, as amended, including all exhibits, attachments, and schedules,
relating thereto, constitute the entire understanding among the Parties
regarding the subject matter of this SOW. The Parties have not made any oral or
written representations, warranties, agreements, arrangements, or undertakings
among themselves respecting the subject matter of this SOW that are not fully
expressed in this SOW.
 
IN WITNESS WHEREOF, the Parties, each acting with due and proper authority, and
agreeing to be bound by the terms hereof have executed this SOW as of the
Effective Date.
 
Licensee:
         
National Concessions Group, Inc.
 
CannaSys, Inc.
           
By:
/s/ Jeremy Heidl
 
By:
/s/ Michael Tew
Name:
Jeremy Heidl
 
Name:
Michael Tew
Title:
C.O.O.
 
Title:
C.E.O.
         



 

 
 
A-4

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Functional Development/Enhancements for V1
 
Note – Items highlighted in yellow are V2 requested items marked for further
discussion but not provided in original pricing estimate for V1.
 
 
1.
App Features

 
 
1.
Roles

 
 
1.
Create following roles

 
 
1.
Budtender

 
 
2.
Store Manager

 
 
3.
Sales Manager

 
 
4.
Admin

 
 
2.
Create News section (“Buzz”)

 
 
1.
Content defined in dashboard

 
 
2.
Content

 
 
1.
Thumbnail image

 
 
2.
Headline

 
 
3.
Full story

 
 
4.
Link to share to Social Media

 
 
5.
Earn rewards based on sharing activity (every time a Facebook/Twitter user
clicks on shared link, user gets a defined amount of points added to account)

 
 
3.
Create Locator Map

 
 
1.
Map zoomed to 25 mile radius based on current location

 
 
2.
O.Pen location overview when clicking on pin

 
 
1.
Description

 
 
2.
Photo

 
 
3.
Hours of operation

 
 
3.
List view - sort by distance

 
 
4.
Navigate to location

 
 
5.
Display products available at specific reward location

 
 
6.
Pinpoints based on filter criteria

 
 
1.
Rec vs Med

 
 
2.
Rewards location or all locations

 
 
3.
Product

 
 
 
I-5

--------------------------------------------------------------------------------

 
 
 
 
4.
Help

 
 
1.
Link to FAQ – mobile web map

 
 
2.
Form to submit warranty request

 
 
1.
Goes to warranty@openvape.com email

 
 
3.
Form to submit tech support request

 
 
1.
Goes to support@openvape.com email

 
 
5.
Login/Registration

 
 
1.
Age Gate

 
 
2.
Geolocation gate to only allow in medical/rec states

 
 
3.
Quick training cards (3)

 
 
1.
Swipe each one to move past

 
 
2.
Click dismiss to go to login/registration

 
 
4.
In-app registration

 
 
5.
Facebook integration

 
 
1.
Email, DOB, gender, profile pic

 
 
6.
Fields

 
 
1.
FirstName

 
 
2.
LastName

 
 
3.
Referral code

 
 
4.
Email Address (required)

 
 
5.
Phone # (required)

 
 
6.
Password

 
 
7.
Password confirm

 
 
8.
DOB

 
 
7.
Error display for unable to connect/missing required fields

 
 
6.
Account Profile

 
 
1.
Change fname, lname, email, password, profile picture

 
 
7.
Customer Role

 
 
1.
Earn

 
 
1.
Display product(s) available at rewards location

 
 
2.
Add/Remove item from “basket”

 
 
3.
Checkout

 
 
4.
Confirmation screen/waiting for stamp

 
 
5.
Validate Stamp and tie to location/budtender

 
 
6.
Confirmation of purchase

 
 
7.
Geolocation and validate stamp based on radius around store lat/long

 
 
 
I-6

--------------------------------------------------------------------------------

 
 
 
 
2.
Burn

 
 
1.
Display earned rewards and pushed rewards

 
 
2.
Select reward

 
 
3.
Confirmation screen/waiting for stamp

 
 
4.
Validate Stamp

 
 
5.
Confirmation of redemption

 
 
3.
Deals

 
 
1.
Display pushed deal by parent (o.pen) and store-specific deals

 
 
2.
Select deal

 
 
3.
Confirmation screen with stamp/qr

 
 
4.
When stamped, it will determine budtender/store and validity of deal to confirm
or reject use of deal

 
 
4.
Refer a friend

 
 
1.
Sends email/text with link to trackable URL

 
 
2.
When friend download and signs into app, points are rewarded

 
 
1.
Define whether these are configurable or a static amount

 
 
8.
Budtender Role

 
 
1.
Inherit customer roles

 
 
1.
Add sizing information for swag (shirt, pants, other?)

 
 
2.
Account Profile addition

 
 
1.
Stamp manager stamp to activate budtender role

 
 
2.
Stamp unassigned stamp to link stamp to budtender

 
 
3.
Only allow 1 stamp per budtender account per location

 
 
3.
Burn to include reserved/delivered items

 
 
1.
Self-stamped

 
 
4.
Ability to redeem consumer smart coupon TBD

 
 
5.
Send Invite

 
 
1.
Add points when invite is accepted, new customer account is created and new
customer logs in for first time

 
 
1.
Use budtender “bar tab” to define reward

 
 
2.
Points defined globally?

 
 
9.
Store Manager role

 
 
1.
Account profile

 
 
1.
Stamp store manager stamp to activate store manager role

 
 
2.
Stamp store manager stamp to link stamp to store manager

 
 
1.
Multiple managers at store?

 
 
2.
Multiple stamps per manager?

 
 
2.
Override capabilities for large purchases to keep fraud

 
 
 
I-7

--------------------------------------------------------------------------------

 
 
 
 
10.
Street Team

 
 
1.
Account profile

 
 
1.
Admin Stamp to activate street team role

 
 
2.
Stamp street team stamp to link stamp to street team member

 
 
1.
Deals which street team has ability to bump to customers will be globally
defined according to experiences.

 
 
2.
Invite customer offline/online sync to onboard consumers

 
 
1.
Define points rewarded

 
 
11.
Sales Rep

 
 
1.
Account profile

 
 
1.
Stamp admin stamp to activate Sales Rep stamp

 
 
2.
Stamp Sales Rep stamp to link stamp to Sales Rep member

 
 
12.
Backend

 
 
1.
Admin

 
 
1.
Define products which are available throughout network

 
 
2.
Setup campaigns based on product deals

 
 
1.
BOGO

 
 
2.
Free

 
 
3.
% off

 
 
3.
Define point rewards

 
 
1.
Reward by role type

 
 
1.
Budtender

 
 
2.
Street Team

 
 
3.
Customer

 
 
4.
Manager?

 
 
2.
Setup how reward is delivered

 
 
1.
On The Spot

 
 
2.
Reserved (e.g. concert tickets)

 
 
3.
Via email (email sent to o.pen for delivery)

 
 
4.
Define reward locations

 
 
1.
Store info

 
 
2.
Lat/Long

 
 
3.
Contact info

 
 
4.
Hours of operation

 
 
5.
Link to website

 
 
 
I-8

--------------------------------------------------------------------------------

 
 
 
 
5.
Stamp management

 
 
1.
View stamps by store, global

 
 
2.
Disable stamp

 
 
3.
Link stamp to user record

 
 
6.
Mimic User

 
 
1.
Allow mimicking any backend user

 
 
2.
Audit session

 
 
7.
User Management

 
 
1.
Create/update/delete user

 
 
2.
Add/redeem deals for user

 
 
3.
Update user information

 
 
4.
Add note as contact record

 
 
5.
Attach warranty issue report/summary of past warranty claims

 
 
8.
Reports

 
 
1.
Street team activity

 
 
1.
Assign Street team member to experience.

 
 
2.
Track locations

 
 
2.
Report on aggregate/drill-down earns

 
 
3.
Report on aggregate/drill-down burns

 
 
4.
Report, by store, on redemptions of product

 
 
1.
Ability to “clear” pending redemptions

 
 
1.
Attach date/time/PO?

 
 
2.
Note

 
 
5.
App activity by date range

 
 
1.
Signups

 
 
2.
Transactions

 
 
2.
Budtender (could be anonymous link to redemption page or inside app depending on
budget remaining)

 
 
1.
Redeem offer

 
 
1.
Search for smart coupon and redeem

 
 
3.
Store Manager

 
 
1.
Edit store information

 
 
1.
Hours of operation

 
 
2.
Stamp management

 
 
1.
View stamps by store

 
 
2.
Disable stamp

 
 
 
I-9

--------------------------------------------------------------------------------

 
 
 
 
3.
Reports

 
 
1.
Emailed daily activity reports below

 
 
2.
Budtender Activity – by start/end date

 
 
1.
Items earned/burned per budtender

 
 
3.
Sales Report – by start/end date

 
 
1.
Rollup of budtender

 
 
2.
How to handle discrepancy or bad actor?

 
 
4.
Setup customized deal for store with approval queue

 
 
4.
Sales Manager

 
 
1.
Configure campaigns as admin above

 
 
2.
Configure stamps as admin above

 
 
3.
User management as admin above

 
 
4.
View activity reports as admin above

 
 
5.
Customer Service Rep

 
 
1.
User Admin as admin above

 
 
2.
Stamp management as admin above

 
 
 
 
I-10

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1A
 
Renderings for Technology
 


 

1A-1
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2
 
Total Estimated V1 CannaSys Costs
 
Total estimated V1 Provider Costs
 
Item
#/hr
$/hr
Item Total
Notes
Profile
       
Login/Registration
8
$65.00
$     520.00
 
Consumer Registration
6
$65.00
$     390.00
 
Budtender Registration
8
$65.00
$     520.00
 
Street Team Registration
6
$65.00
$     390.00
 
Facebook Integration
6
$65.00
$     390.00
 
Edit Profile
8
$65.00
$     520.00
 
Geolocation for signup for legal states
20
$65.00
$  1,300.00
           
Common Screens
       
Find OpenVape products (anon)
20
$65.00
$  1,300.00
Map centered at current location with zoom to see participating stores w/pins
and driving directions
Earn (user)
45
$65.00
$  2,925.00
Tiled screens for products and ability to easily add/remove from "basket" before
confirming
Burn (Redeem) (user)
35
$65.00
$  2,275.00
List of earned and pushed rewards to redeem
Summary Screen
25
$65.00
$  1,625.00
Summary and stamping screen
Refer a Friend (user)
16
$65.00
$  1,040.00
When a referred friend signs up, TBD points will be added to referrer's account
Help Page
10
$65.00
$     650.00
CMS integration for data stream for presentation layer
News Page
8
$65.00
$     520.00
CMS integration for data stream for presentation layer
Events Page
8
$65.00
$     520.00
CMS integration for data stream for presentation layer
         
Budtender Rewards
       
Reservation of reservable items
20
$65.00
$  1,300.00
For concert tickets and items that require reservations
Branch for Budtender rewards vs. consumer rewards
15
$65.00
$     975.00
           
Manager Screens/webapp
       
Reset Child Stamp Screen
30
$65.00
$  1,950.00
 
Daily Report with approval from Store Manager w/trending data
25
$65.00
$  1,625.00
 
Branch for Manager rewards vs. consumer rewards
15
$65.00
$     975.00
           
Reporting
       
Reconciliation report for free product to stores
30
$65.00
$  1,950.00
 
R/T Street Team Manager report
30
$65.00
$  1,950.00
 
Budtender Activity report based on signup user activities
55
$65.00
$  3,575.00
           
Configuration
       
Configure appstore/google play/phonegap build/etc
25
$65.00
$  1,625.00
           
Design/Asset creation (20%)
94.8
$85.00
$  8,058.00
 
Architecture/Design (20%)
94.8
$110.00
$10,428.00
 
Testing/QA (30%)
142.2
$55.00
$  7,821.00
 
15 % variance
   
$  8,567.55
 
Subtotal
   
$65,684.55
 

 

 
2-1
 
 

--------------------------------------------------------------------------------

 
